                                                                                           1   SUZANNE L. MARTIN
                                                                                               Nevada Bar No. 8833
                                                                                           2   suzanne.martin@ogletreedeakins.com
                                                                                               AMY L. HOWARD
                                                                                           3
                                                                                               Nevada Bar No. 13946
                                                                                           4   amy.howard@ogletreedeakins.com
                                                                                               OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                           5   Wells Fargo Tower, Suite 1500
                                                                                               3800 Howard Hughes Parkway
                                                                                           6   Las Vegas, NV 89169
                                                                                               Telephone: 702.369.6800
                                                                                           7
                                                                                               Fax: 702.369.6888
                                                                                           8   Attorneys for Defendant Children’s Learning Adventure
                                                                                               EE LLC
                                                                                           9
                                                                                                                            UNITED STATES DISTRICT COURT
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          10

                                                                                          11                                  FOR THE DISTRICT OF NEVADA

                                                                                          12   ROBRINA HOWARD, an individual,                       Case No.: 2:18-cv-1756-KJD-GWF
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13                          Plaintiff,
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                                                                                        STIPULATION AND ORDER TO
                                                                                          14   vs.                                                       DISMISS WITH PREJUDICE
                                                                                          15   CHILDREN’S LEARNING ADVENTURE
                                                                                               EE LLC, a Nevada limited liability company;
                                                                                          16
                                                                                               DOES 1 through 10 inclusive; ROES
                                                                                          17   CORPORATIONS/ENTITIES 1 through 10,
                                                                                               inclusive,
                                                                                          18
                                                                                                                      Defendants.
                                                                                          19

                                                                                          20

                                                                                          21          IT IS HEREBY STIPULATED by and between Plaintiff Robrina Howard (“Plaintiff”) and

                                                                                          22   Defendant Children’s Learning Center EE LLC (“Defendant”), by and through their undersigned

                                                                                          23   counsel, that all claims Plaintiff had, or may have had, against Defendant that are contained herein,
                                                                                          24   reasonably related to, or could have been brought in the above-captioned action, are hereby
                                                                                          25
                                                                                               dismissed with prejudice in their entirety.
                                                                                          26

                                                                                          27   ///
                                                                                          28   ///
                                                                                                                                                1
                                                                                           1          Each party to bear their own fees and costs.

                                                                                           2          Dated this 27th day of February, 2019.
                                                                                           3
                                                                                               THE THATER LAW GROUP, P.C.                            OGLETREE, DEAKINS, NASH, SMOAK
                                                                                           4                                                         & STEWART, P.C.
                                                                                           5

                                                                                           6   /s/ M. Lani Esteban-Trinidad                          /s/ Suzanne L. Martin
                                                                                               M. Lani Esteban-Trinidad                              Suzanne L. Martin
                                                                                           7   7000 Smoke Ranch Road                                 Amy L. Howard
                                                                                               Suite C                                               3800 Howard Hughes Parkway
                                                                                           8   Las Vegas, NV 89128                                   Suite 1500
                                                                                               Telephone: 702.736.5297                               Las Vegas, NV 89169
                                                                                           9
                                                                                               Attorney for Plaintiff Robrina Howard                 Telephone: 702.369.6800
                                                                                          10                                                         Attorneys for Defendant Children’s Learning
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                                                                                     Adventure EE LLC
                                                                                          11

                                                                                          12                                                ORDER
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13
                                                         Telephone: 702.369.6800




                                                                                                      IT IS SO ORDERED:
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14

                                                                                          15

                                                                                          16                                               UNITED STATES DISTRICT JUDGE
                                                                                          17                                               KENT J. DAWSON

                                                                                          18                                               March 1, 2019
                                                                                                                                           DATE
                                                                                          19

                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26

                                                                                          27

                                                                                          28


                                                                                                                                                2
